DETAILED ACTION
	This office action is in response to applicant’s remarks filed in application 16/947,131 on June 23, 2022. 
	Claims 1-20 are presented for examination.   Claims 1-9, 11-14 and 17-20 are amended. 
	IDS filed on July 20, 2020 and December 7, 2021 were acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zamir (US 2017/0249069). 
In regard to claim 11, Zamir teaches a non-transitory computer-readable medium storing executable instructions that when executed by at least one processor are configured to cause the at least one processor to:
receiving, over a network, session data from a first computing device associated with a user account, the session data including information about at least one session item that is opened during a computing session on the first computing device, the at least one session item including an application (preserve the desktop state between login sessions, para. 23);
storing the session data in a memory device at a server computer, the session data being stored in association with the user account (active login session of a desktop by a user are stored, para. 13); 
receiving, over the network, an indication that an authentication credential of the user account is provided on a second computing device, the second computing device also being associated with the user account (user’s desktop may be migrated to a different physical machine, para. 21, detect that user has established a new login session, fig. 4); and
transmitting, over the network, the session data to the second computing device to restore the at least one session item on a display of the second computing device (user’s desktop may be migrated to a different physical machine, para. 21, restoring desktop state, fig. 4, para. 35), the session data being used to arrange the at least one session item the display of the second computing device according to a display arrangement that corresponds to a display arrangement of the at least one session item on a user interface of the first computing device (point in time of desktop where user has a number of windows open, position of scroll bar, location of cursor, tabs containing a website, all windows are arrange in a certain layout and position, para. 20).

In regard to claim 12, Zamir teaches the non-transitory computer-readable medium of claim 11, wherein the application is a web application, the web application is a program executable by a web server and delivered through a browser interface of a browser application (web browser, fig. 1, 108).

In regard to claim 13, Zamir teaches the non-transitory computer-readable medium of claim 11, wherein the application is a browser application, the at least one session item including one or more browser tabs of the browser application (for any open browsers, the agent can use browser specific APIs to determine the open tabs and the websites displayed on those open tabs, para. 24).

In regard to claim 14, Zamir teaches the non-transitory computer-readable medium of claim 11, wherein the at least one session item also includes a display state of the display of the first computing device, the display state including a split screen feature (agent records the location of each window (e.g., the window’s XY coordinates on the screen), para. 33, arrange application windows in a certain way (e.g. side-by-side), paragraph 19).

In regard to claim 16, Zamir teaches the non-transitory computer-readable medium of claim 11, wherein the session data includes information about which session item was launched during the computing session, window position of each session item, and window size of each session item (point in time of desktop where user has a number of windows open, position of scroll bar, location of cursor, tabs containing a website, all windows are arrange in a certain layout and position, para. 20, (e.g., the window’s XY coordinates on the screen), para. 33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, 10, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamir (US 2017/0249069) in further view of Singh (US 11,159,646). 

In regard to claim 1, Zamir teaches a method of restoring a computing session, the method comprising:
receiving, by a first computing device, session data, the session data including information about at least one session item that is opened during a computing session of a second computing device, the at least one session item including an application (preserve the desktop state between login sessions, para. 23, user’s desktop image may be migrated to a different physical machine, paragraph 21); and
restoring the computing session on a display of the first computing device based on the session data (user’s desktop may be migrated to a different physical machine, para. 21, restoring desktop state, fig. 4, para. 35), the at least one session item being arranged on the display of the first computing device according to a display arrangement that corresponds to a display arrangement of the at least one session item on a display of the second computing device (point in time of desktop where user has a number of windows open, position of scroll bar, location of cursor, tabs containing a website, all windows are arrange in a certain layout and position, para. 20).
Zamir does not explicitly teach determining whether the application on the first computing device; in response to the application being determined as not installed on the first computing device, prompting a user to install the application. 
Singh teaches of the selection “view application catalog” presented to the end user where available action can be taken for the application (e.g., install) that is not currently installed on the end user’s computing resource instance (fig. 8C, col. 18 lines 18-67). 
It would have been obvious to modify the method of Zamir by adding Singh launching preferred applications on virtual desktop instances.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in determining which applications that are installed on a virtual desktop instance are preferred application (col. 10 lines 22-36). 

In regard to claim 2, Zamir teaches the method of claim 1, wherein the session data includes information about a plurality of session items, wherein the plurality of session items are restored on the first computing device according to a predefined order, wherein the predefined order is based on type of session item, type of computing device, or times in which the plurality of session items were last active on the second computing device (point in time of desktop where user has a number of windows open, position of scroll bar, location of cursor, tabs containing a website, all windows are arrange in a certain layout and position, para. 20).
In regard to claim 3, Zamir does not explicitly teach the method of claim 1, further comprising: in response to receipt of a selection to install the application, installing the application on the first computing device; and launching the application on the first computing device. 
Singh teaches of the selection “view application catalog” presented to the end user where available action can be taken for the application (e.g., install) that is not currently installed on the end user’s computing resource instance (fig. 8C, col. 18 lines 18-67). 
	Refer to claim 1 for motivational statement. 

In regard to claim 4, Zamir teaches the method of claim 1, further comprising:
transmitting, over a network, an indication that an authentication credential corresponds to a user account associated with the first and second computing devices (when a new login is established, para. 26, user’s desktop image may be migrated to a different physical machine, paragraph 21); and
receiving, over the network, the session data from a server computer in response to the indication (collected information is used to restore the desktop state at a later time, para. 26).

In regard to claim 5, Zamir teaches the method of claim 1, wherein the application is a first application, the at least one session item also including a second application and a third application, the method further comprising:
displaying the second application at a first window position on the display of the first computing device (web browser, fig. 1, 108); and
displaying the third application at a second window position on the display of the first computing device (word processing document, fig. 1, 102),
wherein the first window position corresponds to a window position in which the first application was arranged on the second computing device (all windows are arrange in a certain layout and position, para. 20, (e.g., the window’s XY coordinates on the screen), para. 33),
wherein the second window position corresponds to a window position in which the third application was arranged on the second computing device (all windows are arrange in a certain layout and position, para. 20, (e.g., the window’s XY coordinates on the screen), para. 33).

In regard to claim 7, Zamir teaches the method of claim 1, wherein the at least one session item also includes a display state of the display of the second computing device (agent records the location of each window (e.g., the window’s XY coordinates on the screen), para. 33).

In regard to claim 8, Zamir teaches the method of claim 7, wherein the display state includes at least one of a split screen feature or a picture-in-picture feature (agent records the location of each window (e.g., the window’s XY coordinates on the screen), para. 33, arrange application windows in a certain way (e.g. side-by-side), paragraph 19).

In regard to claim 10, Zamir teaches the method of claim 1, wherein the session data includes information about which session item was launched during the computing session, window position of each session item, and window size of each session item (point in time of desktop where user has a number of windows open, position of scroll bar, location of cursor, tabs containing a website, all windows are arrange in a certain layout and position, para. 20, (e.g., the window’s XY coordinates on the screen), para. 33).

In regard to claim 17, Zamir teaches an apparatus comprising:
at least one processor (one or more processor, fig. 6, para. 38);
a non-transitory computer readable medium storing executable instructions that when executed by the at least one processor (storage medium component, paragraph 38) cause the at least one processor to:
receive an authentication credential of a user account to access a first computing device (when a new login is established, para. 26); 
receive session data, the session data including information about at least one session item that is opened during a computing session of a second computing device, the second computing device being associated with the user account, the at least one session item including an application (preserve the desktop state between login sessions, para. 23, user’s desktop image may be migrated to a different physical machine, paragraph 21); 
restoring the computing session on a display of the first computing device based on the session data (user’s desktop may be migrated to a different physical machine, para. 21, restoring desktop state, fig. 4, para. 35), the at least one session item being arranged on the display of the first computing device according to a display arrangement of the at least one session item on a display of the second computing device (point in time of desktop where user has a number of windows open, position of scroll bar, location of cursor, tabs containing a website, all windows are arrange in a certain layout and position, para. 20). 
Zamir does not explicitly teach determine whether the application is installed on the first computing device; in response to the application being determined as not installed on the first computing device, prompt a user to install the application;
Singh teaches of the selection “view application catalog” presented to the end user where available action can be taken for the application (e.g., install) that is not currently installed on the end user’s computing resource instance (fig. 8C, col. 18 lines 18-67). 
	Refer to claim 1 for motivational statement. 

In regard to claim 18, Zamir teaches the apparatus of claim 17, wherein the application is a web application, the web application being a program executable by a web server and delivered through a browser interface of a browser application (web browser, fig. 1, 108).
In regard to claim 19, Zamir teaches the apparatus of claim 17, wherein the session data includes information about a plurality of session items, wherein the plurality of session items are restored on the first computing device according to an order based on type of application (point in time of desktop where user has a number of windows open, position of scroll bar, location of cursor, tabs containing a website, all windows are arrange in a certain layout and position, para. 20).

In regard to claim 20, Zamir teaches the apparatus of claim 17, wherein the at least one session item also includes a display state of the display of the second computing device (for any open browsers, the agent can use browser specific APIs to determine the open tabs and the websites displayed on those open tabs, para. 24, virtual desktops, para. 21). 

*********************************
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamir (US 2017/0249069) in further view of Singh (US 11,159,646) in further view of Portelli et al. (US 11,036,344). 

In regard to claim 6, Zamir and Singh teaches the method of claim 1, wherein the session data includes whether the application is positioned in a foreground or background. 
Portelli et al. teach of the request may be to move an application window that is specified in the request, resize the application window, change the stack order of the application window to place the application window in a foreground, middle-ground, or background (col. 11 lines 30-60). 
It would have been obvious to modify the method of Zamir and Singh by adding Portelli et al. managing application windows.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would allow the request to include a server ID, a session ID and/or window identifier (col. 11 lines 30-60). 

*********************************
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamir (US 2017/0249069) in further view of Singh (US 11,159,646) in further view of Wei et al. (US 2019/0310882). 

In regard to claim 9, Zamir and Singh does not explicitly teaches the method of claim 1, wherein the at least one session item also includes a first virtual desk and a second virtual desk that are configured on the second computing device, the session data including information that identifies which session items are assigned to the first virtual desk and which session items are assigned to the second virtual desk. 
Wei et al. teach of a client device having a first instance 45a of the client application 20c active in a first portion of the display with a second instance 45b of the client application 20c active in a second portion of the display.   Various instances 45 of the same client application 20 can be shown in the display 172 at the same time (fig. 5c, paragraph 54).   User can execute multiple instances of the client application to run concurrent virtual desktop sessions (paragraph 29). 
It would have been obvious to modify the method of Zamir and Singh by adding Wei et al. multiple application instances.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in running concurrent virtual desktop sessions on a device (paragraph 29). 

*********************************
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamir (US 2017/0249069) in further view of Wei et al. (US 2019/0310882). 

In regard to claim 15, Zamir and Singh does not explicitly teach the non-transitory computer-readable medium of claim 11, wherein the at least one session item also includes a first virtual desk and a second virtual desk, the first virtual desk being associated with a first set of session items, the second virtual desk being associated with a second set of session items.
Wei et al. teach of a client device having a first instance 45a of the client application 20c active in a first portion of the display with a second instance 45b of the client application 20c active in a second portion of the display.   Various instances 45 of the same client application 20 can be shown in the display 172 at the same time (fig. 5c, paragraph 54).   User can execute multiple instances of the client application to run concurrent virtual desktop sessions (paragraph 29). 
It would have been obvious to modify the method of Zamir by adding Wei et al. multiple application instances.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in running concurrent virtual desktop sessions on a device (paragraph 29). 
 
***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Soman (US 2021/0149700 restore user data from previous session
Yost (US 2019/0339843) virtual desktops with multiple virtual workspace
Musa et al. (US 2014/0282217) restore open application session
Song et al. (US 2004/0044721) restore application session

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Loan.truong@uspto.gov